314 S.W.3d 438 (2010)
In re the MARRIAGE OF Ruth A. CARPENTER and Tyrone D. Carpenter.
Ruth A. Carpenter n/k/a Harris, Petitioner/Appellant,
v.
Tyrone D. Carpenter, Respondent/Respondent.
No. ED 93710.
Missouri Court of Appeals, Eastern District, Division One.
June 29, 2010.
Lester H. Goldman, St. Louis, MO, for appellant.
Kimberly J. Bettisworth, Bettisworth & Associates, LLC, St. Louis, MO, for respondent.
Brian Dunlop, St. Louis, MO, Guardian Ad Litem.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Mother appeals from the judgment of the trial court entered on father's motion to modify the child custody, support, and visitation provisions of a previously modified dissolution decree. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).